Citation Nr: 0514745	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  98-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to June 
1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2000, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  

In April 2000, the Board denied service connection for 
hepatitis B and C, and remanded the hand issue for additional 
development.  In September 2003, the Board remanded the issue 
again.  



FINDING OF FACT

The veteran does not have a bilateral hand disorder 
attributable in any way to service.



CONCLUSION OF LAW

A bilateral hand disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are February 2001 and October 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.  In this case, the RO provided 
notice in April 2002 and adjudicated the matter in April 
2002.  Additionally, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Id. at 121.  Therefore, for the circumstances of this case, 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes obtaining a medical examination 
when such is necessary to make a decision on the claim.  In 
terms of obtaining records, VA fulfilled its duty to assist 
by obtaining service medical records; VA treatment records; 
private treatment records; a March 2000 Board videoconference 
hearing transcript; and a VA examination report dated in July 
2003.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I.  Factual Background

The veteran's service medical records are negative for 
complaints or treatment of a hand disorder.  The service 
medical records contain a single complaint of unspecified 
back pain in June 1971.  The veteran's June 1971 separation 
examination revealed no bilateral hand or back disorder.  
Indeed, the veteran reported having had no back trouble of 
any kind.  

The veteran's claim of service connection for a bilateral 
hand disorder was received in September 1997.  By means of a 
January 1998 rating decision, the RO denied service 
connection because service medial records and post-service 
treatment records where silent as to a bilateral hand 
disorder.  The veteran presented a timely notice of 
disagreement and perfected is appeal in March 1998.  

The veteran testified at a March 2000 Board Hearing.  The 
veteran testified that he had problems with his hands while 
in service, but did not go for treatment.  He also stated 
that a chiropractor assessed that his hand disorder resulted 
from a back disorder.  In April 2000, the Board remanded the 
matter of entitlement to service connection for a bilateral 
hand disorder for further development.

Post-service VA treatment records do reveal a bilateral hand 
disorder; however, it is consistently related to a cervical 
spine disorder.  In March 2000, the veteran presented with 
complaints of left arm pain and numbness in the fingers of 
his left hand.  In September 2000, the veteran reported that 
he had begun noticing neck stiffness and arm numbness in 
January.  The veteran described that the pain descended down 
the lateral aspect of the arm and into the first three 
digits.  The examiner's assessment was C6 radiculopathy.  The 
examiner diagnosed the veteran as having cervical spine 
degenerative disc disease with radiculopathy.  January 2001 
status post surgery notes reveal that most of the pain in the 
veteran's hands was resolved; however, he still had numbness 
in the left hand.  In April 2001, the veteran complained of 
continued upper extremity weakness and hand clumsiness status 
post cervical decompression.  

The veteran presented for a July 2003 VA neurological 
examination.  Physical examination revealed at most a slight 
decreased pin appreciation, left finger only; this did not 
split the fourth finger.  There was slightly positive Tinel, 
left ulnar elbow, but negative Tinel at wrists for median 
nerve.  Pincher grasp and other hand functions were normal.  
Fine motor movements and finger to nose testing were normal.  
The examiner's impression was that the neurologic examination 
was essentially unremarkable.  There was no direct evidence 
of service connection to the neck, shoulder and arm problems.  
By history and theory, the examiner asserted that it could be 
conceivable that the veteran had long time carpal tunnel 
syndrome; however, this did not necessarily have an etiology 
in service because it is usually seen people who perform 
heavy manual labor and at that time the veteran would also 
have been very young to acquire it.  The examiner concluded 
that there did not appear to be a specific neurologic 
disorder that could be service-connected. 

The veteran also presented for an August 2003 VA orthopedic 
examination.  The examiner's impression was that the veteran 
had degenerative disc disease with associated stenosis of the 
cervical spine and degenerative disc disease of the lumbar 
spine.  The veteran's degenerative disc disease appeared to 
be degenerative age-related changes.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R.    §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


III.  Analysis

The veteran claims entitlement to service connection for a 
bilateral hand disorder.  Other than the veteran's lay 
contentions, the record contains no indication that the 
veteran's current bilateral hand disorder is causally related 
to his active service, any incident therein, or any service-
connected disability.  Service medical records are silent 
regarding any complaint or finding of a bilateral hand 
disability or injury.  Similarly, the post-service medical 
evidence of record is negative for any notations of a 
bilateral hand disorder for years after service separation.  
The first complaint of bilateral hand pain relates back to 
January 2000, nearly thirty years after the veteran's 
discharge from service.  Moreover, there is no medical 
evidence of record that provides a nexus to his period of 
service.  

Rather, the medical evidence of record relates the veteran's 
bilateral hand disorder to a cervical spine disorder 
unrelated to service.  The Board notes that the veteran has 
not alleged that he had a back disorder that was related to 
service.  Notwithstanding, the medical evidence of record 
provides that the veteran's current back disorder, and its 
related bilateral hand disorder, is age-related degenerative 
disc disease.

Post-service VA treatment records consistently relate the 
veteran's hand disorder to degenerative disc disease of the 
cervical spine with radiculopathy.  Following an essentially 
unremarkable July 2003 VA neurological examination, the 
examiner concluded that it was possible that the veteran had 
carpal tunnel syndrome for a long time, but that it was not 
necessarily related to his period of service because he did 
not perform heavy manual labor and he would have been very 
young to acquire it at that time.  The examiner further 
asserted that in his opinion it did not appear that the 
veteran had a neurologic disorder, which should be service-
connected.  Moreover, an August 2003 VA orthopedic examiner 
diagnosed the veteran as having degenerative disc disease of 
both the cervical and lumbar spine, which appeared to be age 
related.

The Board has considered the veteran's lay contentions that 
any current bilateral hand disorder is related to service.  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   In any 
event, the record contains absolutely no probative evidence 
supporting his theory of entitlement. 

In summary, in the absence of any evidence of a hand disorder 
or cervical spine disorder in service, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for a bilateral hand disorder.


ORDER

Service connection for a bilateral hand disorder is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


